Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 1/17/2020.  Claims 1-13 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran et al. US 2013/0030519 A1 (Tran).
As to claim 1, Tran teaches an apparatus, comprising: a delivery tool, comprising: a first catheter (310);  5a second catheter (312), extending through the first catheter such that a steerable portion of the second catheter extends out of a distal end of the first catheter (fig. 32); and a rod (313), extending through the second catheter and out of a distal end of the second catheter (fig. 33), and having a steerable distal portion [0110]; an extracorporeal rod-controller (308):  10coupled to a proximal portion of the rod, and operably coupled, via the rod, to the distal portion of the rod such that operating the extracorporeal rod-controller steers the steerable distal portion of the rod [0110] ; and a prosthetic valve (figs. 56 and 57):  15comprising a first frame (see attached figure), and a second frame (see attached figure) coupled to the first frame (fig. 57); wherein the apparatus has a delivery state in which (i) the prosthetic valve is compressed onto the rod [0131], distal to the distal end of the second catheter 

    PNG
    media_image1.png
    375
    604
    media_image1.png
    Greyscale

As to claim 2, Tran teaches apparatus according to claim 1, wherein: the first catheter defines a lumen that has an internal diameter, and the second catheter has an external diameter that is smaller than the internal diameter of the first catheter (fig. 32), and in the delivery state, the prosthetic valve has a compressed width that is greater than the 25internal diameter of the first catheter (Looking to fig. 32 and 33, the stops are 318 and 320 are larger than the internal diameter of 310, the prosthetic valve being equivalent in diameter to the stops when crimped as described in the specification, [0108] [0148]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran.
As to claim 3, Tran teaches the apparatus according to claim 2.  It should be noted that the embodiment of Tran shown in fig. 32 (with a balloon) fails to teach wherein the delivery tool further comprises a sheath.  However, Trans does teach an alternative to a balloon expandable prothesis is a self-expanding prosthesis that is retained by a sheath or similar restraining device [0117].  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to use a sheath when the prosthesis is self-expanding as an obvious alternative to when a balloon expandable prosthesis is used.  When a sheath is used when in the delivery state: the prosthetic valve is disposed within the sheath [0117], and 30the prosthetic valve is transfemorally and transseptally advanceable into the left atrium by transfemorally and transseptally advancing the delivery tool while the prosthetic valve is (i) compressed onto the rod, distal to the distal end of the second catheter, and (ii) disposed within the sheath (abstract).  
As to claim 4, Tran teaches the apparatus according to claim 3, wherein the sheath is sufficiently flexible to passively bend in response to steering of the rod (the device is flexible to travel, [0083]).  
As to claim 5, Tran teaches the apparatus according to claim 3.  It should be noted that Tran fails to teach wherein the sheath comprises a low-friction material5.  However, Tran does teach that it is 
As to claim 6, Tran teaches the apparatus according to claim 5, wherein the low-friction material is polytetrafluoroethylene (TELFON [0090]).  
As to claim 7, Tran teaches the apparatus according to claim 3, wherein the sheath is intracorporeally slidable off of the prosthetic valve so as to expose the prosthetic valve within the heart of the subject [0117].

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran as applied to claim 7 above, and further in view of Zacharias et al. US 2009/0082844 A1 (Zacharias).
As to claim 8, Tran teaches the apparatus according to claim 7, wherein:  10the second frame comprises a valve body (see attached figure above).  It should be noted that Tran fails to teach the prosthetic valve comprises a plurality of snares, in the delivery state, each of the plurality of snares is disposed against the valve body, in an expanded state of the prosthetic valve, the snares protrude radially outward from the valve body, 15the delivery tool is configured to deploy the prosthetic valve by transitioning from the delivery state, by intracorporeally transitioning the prosthetic valve toward the expanded state via an intermediate state of the prosthetic valve in which: each of the plurality of snares: is exposed from the sheath by the sheath having been slid off of the 20snares, and protrudes radially outward from the valve body at an acute angle with respect to the valve body, at least part of the valve body remains compressed onto the rod and disposed within the sheath.
Zacharias teaches an implant with a plurality of snares (43), in the delivery state, each of the plurality of snares are tucked [0033], in an expanded state of the implant, the snares protrude radially outward [0034], 15the delivery tool is configured to deploy the implant by transitioning from the delivery state, by intracorporeally transitioning the prosthetic valve toward the expanded state via an intermediate state of the implant in which (initial stage, [0037]).  It should have been obvious have been obvious to one having ordinary skill in the art at the time the invention was made to modify prosthetic of Tran to include the snares to prevent migration of the prosthetic when implanted at the desired location [0032].
As to the limitation of each of the plurality of snares: is exposed from the sheath by the sheath having been slid off of the 20snares, and protrudes radially outward from the valve body at an acute angle with respect to the valve body, at least part of the valve body remains compressed onto the rod and disposed within the sheath, the sheath [0117] of Tran is fully capable of being removed and capable of meeting the limitations by partial removal thereby exposing only a section of the self-expanding prosthesis [0117] and only allowing the exposed section to expand.
As to claim 9, Tran/Zacharias teaches the apparatus according to claim 8, wherein the prosthetic valve comprises a shape memory material configured to automatically transition from the delivery state toward the expanded state via the intermediate state (Tran, [0117]).  
As to claim 10, Tran/Zacharias teaches the apparatus according to claim 7, wherein, in the compressed state: a plurality of restraints (Tran, 318 and 320 restrain the prosthetic from moving axially, the claim does not recite how the prosthetic is restrained by the restraints, 318 and 320 read on the limitation since they prevent/restrain movement, [0131]) restrain the prosthetic valve, 30the sheath [0117] is configured to be drawn proximally, relative to the prosthetic valve, thereby unsheathing the prosthetic valve and the restraints, and 82each of the plurality of restraints is configured to be controllably .

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771